Citation Nr: 9900539	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-05 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
left mastoid surgery.

2.  Entitlement to a compensable evaluation for otitis 
externa with left ear hearing loss.

3.  Entitlement to service connection for right ear hearing 
loss secondary to the left ear disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Navy from January 
1944 to February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi which denied the 
appellants claims for compensable evaluations for his left 
jaw and ear disabilities and which denied entitlement to 
service connection for right ear hearing loss secondary to 
the left ear disability.  

It is noted that during the course of this appeal, the 
appellant has raised the issue of entitlement to service 
connection for tinnitus and has subsequently been informed by 
the RO that this claim had previously been denied in 
September 1987, and no appeal had been timely filed.  
Therefore, new and material evidence would be needed to 
reopen the claim.  If the appellant wishes to pursue this 
matter, he should submit new and material evidence to the RO.


REMAND

In March 1995, the appellant submitted a written request to 
the RO for a personal hearing at the RO.  This hearing was 
conducted in May 1995, and in August 1995, the hearing 
officer issued an unfavorable decision on the appellants 
claims.  The appellant subsequently submitted a VA Form 9 in 
September 1995 in which he disagreed with the hearing 
officers decision.  There was a mark in black ink in the top 
section of the form indicating that the appellant did not 
want a hearing before the Board.  The top portion of the form 
was completed in black ink.  However, there was another mark, 
in blue ink in the box in section 7B indicating a desire to 
appear before a member of the Board at the RO.  The appellant 
completed and signed the form in blue ink.  The Board 
concludes that the appellant does want a Travel Board 
hearing.  Once requested by an appellant, if no longer 
desired, there must be a withdrawal of the hearing request in 
writing.  38 C.F.R. § 20.704 (1998).

In view of the foregoing, this case is being REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704 (1998).  Also, if he 
wishes to withdraw his hearing request at 
any time prior to the hearing being 
conducted, he should so inform the RO in 
writing.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
